Matter of Babb v Darnley (2014 NY Slip Op 08992)





Matter of Babb v Darnley


2014 NY Slip Op 08992


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2013-11514
 (Docket No. F-16496-11)

[*1]In the Matter of Yonette Babb, appellant, 
vClarence P. Darnley, respondent.


Yonette Babb, Jamaica, N.Y., appellant pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Margaret Parisi McGowan, J.), dated November 20, 2013. The order denied, as untimely, the mother's objections to an order of that court (Michael J. Fondacaro, S.M.), dated August 30, 2013, which, after a hearing, denied that branch of her petition which sought an upward modification of child support.
ORDERED that the order dated November 20, 2013, is affirmed, without costs or disbursements.
Objections to an order of a Support Magistrate must be filed within 35 days of the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Heuser v Chavez, 117 AD3d 738; Matter of Xiao-Lan Ma v Washington, 112 AD3d 957; Matter of Bruckstein v Bruckstein, 78 AD3d 694; Matter of Herman v Herman, 11 AD3d 536). Here, the mother filed her written objections to the Support Magistrate's order more than 35 days after the order was mailed to her. Accordingly, the Family Court properly denied the mother's objections as untimely (see Matter of Heuser v Chavez, 117 AD3d 738; Matter of Xiao-Lan Ma v Washington, 112 AD3d at 958; Matter of Bruckstein v Bruckstein, 78 AD3d at 695; Matter of Herman v Herman, 11 AD3d at 536).
ENG, P.J., MASTRO, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court